COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Felton and Senior Judge Willis


BOSTON CONCRETE PRODUCTS AND
 EMPLOYERS INSURANCE OF WAUSAU
                                                                 MEMORANDUM OPINION*
v.     Record No. 0164-05-3                                          PER CURIAM
                                                                     MAY 10, 2005
THE ESTATE OF JOHNNIE ALAN WILKERSON


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (E. Albion Armfield; Frith Anderson & Peake, P.C., on brief), for
                 appellants.

                 (Stephen G. Bass; Carter Craig, Attorneys at Law, on brief), for
                 appellee.


       Boston Concrete Products and its insurer (hereinafter referred to as “employer”) appeal a

decision of the Workers' Compensation Commission refusing to terminate or suspend the

outstanding award of death benefits in favor of Sandra O. Wilkerson (widow), and Brian Lee

Rogers and Sabrina Kaye Rogers (dependents) (hereinafter collectively referred to as

“claimant”). Employer contends the commission erred in (1) finding that claimant did not impair

employer’s subrogation rights or lien; and (2) declining to afford employer equitable relief based

upon the doctrine of laches. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the commission in its final opinion. See

Wilkerson et. al. v. Boston Concrete Products, VWC File No. 192-10-10 (Dec. 17, 2004). We

dispense with oral argument and summarily affirm because the facts and legal contentions are




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
adequately presented in the materials before the Court and argument would not aid the decisional

process. See Code § 17.1-403; Rule 5A:27.

                                                                                      Affirmed.




                                          -2-